Citation Nr: 1449982	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  11-26 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date prior to October 10, 2006, for the grant of service connection for a depressive disorder with psychosis and schizophrenia.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter, T.R.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1974, and from October 1974 to May 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana that granted service connection for a depressive disorder with psychosis and schizophrenia, effective February 18, 2007, and from an October 2011 rating decision that denied an application to reopen a claim for service connection for a right knee disorder.

An August 2008 rating decision granted an earlier effective date of October 10, 2006 for the award of service connection for a depressive disorder with psychosis and schizophrenia based on a finding of clear and unmistakable evidence (sua sponte by the RO) in the prior October 2007 rating decision.  The earlier effective date matter remains on appeal.

In September 2014, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO located in New Orleans, Louisiana.  A transcript of the proceeding has been associated with the claims file.

With regard to the Veteran's application to reopen his right knee disorder claim, regardless of the decision of the RO as to whether to reopen a previously denied claim of entitlement to service connection, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996.  For the reasons explained below, the Board has found that new and material evidence has been received and, therefore, the claim is reopened.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in Virtual VA and VBMS to ensure consideration of the totality of the evidence.

The reopened claim of entitlement to service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ). 


FINDINGS OF FACT

1.  On August 9, 2002, the Veteran filed a claim for entitlement to service connection for a nervous disorder, which was denied by way of a February 2003 rating decision; the Veteran filed a timely notice of disagreement.  

2.  The Veteran was physically incapable of filing a substantive appeal prior to May 20, 2005 due to cirrhosis of the liver.

3.  An unappealed February 2003 rating decision denied entitlement to service connection for a right knee disorder; that decision became final.

4.  Evidence received since the February 2003 rating decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim for service connection for a right knee disorder.


CONCLUSIONS OF LAW

1.  The Veteran's physical incapability due to his cirrhosis of the liver and hospitalization and surgical treatment between December 2004 and May 2005 meets the criteria for equitable tolling of the 60-day period following the issuance of the December 2004 statement of the case (SOC) to file his appeal of the February 2003 rating decision; therefore, his May 2005 substantive appeal was timely.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101(d), 20.302(b) (2013); Hunt v. Nicholson, 20 Vet. App. 519 (2006).

2.  The criteria for an effective date of August 9, 2002, for the award of service connection for a depressive disorder with psychosis and schizophrenia have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §  3.400(b), (2013). 

3.  New and material evidence sufficient to reopen the Veteran's claim for service connection for bilateral chronic otitis media with perforated and scarred drums has been received, and the claim is reopened.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's application to reopen his claim for service connection for a right knee disorder, the Board has reopened the claim and remanded it for further development.  Therefore, the Board finds that any error under the VCAA is moot at this time.

With regard to the Veteran's claim for an earlier effective date for the award of service connection for a depressive disorder with psychosis and schizophrenia, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

For effective date claims, where service connection has been granted and the effective date and initial rating have been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the effective date or initial rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran has not identified any outstanding records that might indicate entitlement to an effective date prior to that granted herein.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Analysis

A.  Effective Date

38 U.S.C.A. § 5110(a) generally provides that "the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  See also Sears v. Principi, 16 Vet. App. 244 (2002).  Similarly, 38 C.F.R. § 3.400(b)(2) provides that for disability compensation for direct service connection, the effective date is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."

"Any communication or action indicating an intent to apply for one or more benefits under the laws administered by [VA] ... may be considered an informal claim.  Such informal claim must identify the benefit sought."  38 C.F.R. § 3.155(a) (2013).  

"The mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit."  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).

"Except in the case of simultaneously contested claims, a Substantive Appeal [generally] must be filed within 60 days from the date that the agency of original jurisdiction mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later."  38 C.F.R. §20.302(b)(1).

"The Board may address questions pertaining to its jurisdictional authority to review a particular case, including, but not limited to, determining whether Notices of Disagreement and Substantive Appeals are adequate and timely, at any stage in a proceeding before it, regardless of whether the agency of original jurisdiction addressed such question(s)."  38 C.F.R. § 20.101(d).

An October 2007 rating decision awarded service connection for a depressive disorder with psychosis and schizophrenia and assigned an effective date of February 18, 2007.  An August 2008 rating decision granted an earlier effective date of October 10, 2006 based on a finding of CUE in the prior October 2007 rating decision.  The Veteran claims entitlement to an earlier effective date.

By way of background, on August 9, 2002, the Veteran filed a claim for service connection for a nervous disorder (the communication was stamped as received by VA on that date).  The Veteran has not alleged, and there is no evidence showing, that there was any prior correspondence regarding any claimed psychiatric disorder.  A February 2003 rating decision denied the claim.  In July 2003, the Veteran filed a notice of disagreement.  On December 9, 2004, a statement of the case (SOC) was issued (see cover letter).  On May 20, 2005, the Veteran filed a substantive appeal, which the RO notified the Veteran was not timely (as the 60-day period from the date of the SOC expired after February 7, 2005, which date was more than one year from the February 2003 rating decision, see 38 C.F.R. § 20.302(b)).  On October 10, 2006, the Veteran filed a request to reopen his claim.  An October 2007 rating decision granted the claim and assigned an effective date of February 18, 2007.  In December 2007, the Veteran filed a notice of disagreement as to the effective date for service connection.  An August 2008 rating decision granted an earlier effective date of October 10, 2006.  In October 2011, a SOC was issued.  The Veteran filed his appeal to the Board in October 2011.

The Veteran testified at the Board hearing that he was physically incapable of filing his substantive appeal prior to May 2005 because he almost died due to end-stage cirrhosis that required a transplant (in March 2005).  He testified at the Board hearing that he was in and out of the hospital during that time frame due to complications from his cirrhosis of the liver and undergoing a liver transplant.  Likewise, his daughter testified that the Veteran was not capable of handling personal business at that time, and that his family was helping with his care.  When questioned, she testified that the Veteran was hospitalized in December 2004 when the SOC was issued.

The Court of Appeals for the Federal Circuit held in Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998), that the 120-day limit for filing a notice of appeal to the Court of Appeals for Veterans claims was subject to equitable tolling.  In McCreary v. Nicholson, the Court of Appeals for Veterans Claims set forth a three-part test to consider whether "extraordinary circumstances" for equitable tolling were met.  19 Vet. App. 324 (2005).  The progeny of McCreary has applied equitable tolling in cases involving physical and mental conditions precluding the filing of a timely appeal.  See, e.g., Arbas v. Nicholson, 403 F.3d 1379, 1381 (Fed.Cir.2005) (holding that physical illness may justify equitable tolling); Barrett v. Principi, 363 F.3d 1316, 1318 (Fed.Cir.2004) (holding that mental illness can justify equitable tolling). 

In Hunt v. Nicholson, 20 Vet. App. 519 (2006), the Court of Appeals for Veterans Claims, citing Bailey v. West, extended the doctrine of equitable tolling to the 60-day time limit prescribed by 38 U.S.C.A. § 7105(d) for the filing of a substantive appeal to the Board.  In Hunt, the Court noted that "allowing equitable tolling of the deadline for filing the Substantive Appeal is in keeping with the Court's recognition of the nonadversarial, uniquely pro-veteran claims process within VA."

Also, in Percy v. Shinseki, 23 Vet. App. 37 (2009), involving a late-filed substantive appeal to the Board, the Court explained that 38 U.S.C.A. § 7105(d) "is clear on its face that the 60-day period is not a jurisdictional bar to the Board's adjudication of a matter," but rather, "is more akin to those court-promulgated filing rules that the Supreme Court has described as 'claim-processing rules.'"  The Court held in Percy that "it thus also follows that, because that 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of a Substantive Appeal, either explicitly or implicitly," albeit the Court in Percy noted as an aside that equitable tolling under Hunt v. Nicholson was not implicated in that particular case.

The Board also notes by way of background that Bailey v. West was overruled by Henderson v. Shinseki, 589 F.3d 1201 (Fed. Cir. 2009), in which the Federal Circuit held that 38 U.S.C.A. § 7266 was jurisdictional in nature and not subject to equitable tolling.  The Supreme Court, however, granted a petition for certiorari and reversed the Federal Circuit decision, holding that the 120-day period for filing a notice of appeal to the Court of Appeals for Veterans claims was not jurisdictional in nature.  Henderson, 131 S.Ct. 1197, 179 L.Ed.2d 159 (2011).  The Supreme Court noted the non-adversarial nature of proceedings for Veterans claims, and reasoning that "the canon that provisions for benefits to members of the Armed Services are to be construed in the beneficiaries' favor," and that "jurisdictionally time-limited review is inconsistent with a pro-veteran administrative scheme."  In footnote 4, the Supreme Court noted that the Secretary had not disputed that, if 38 U.S.C.A. § 7266(a) was not jurisdictional, it was then subject to equitable tolling.  In the wake of Henderson, the Court of Appeals for Veterans Claims has reiterated the three-part test for equitable tolling of the 120-day period set forth in McCreary.  See, e.g., Checo v. Shinseki, 26 Vet. App. 130 (2013); Bove v. Shinseki, 25 Vet.App. 136 (2011).

Having considered the above law, the Board will now turn to the facts of this particular case.

As noted above, the Veteran and his daughter testified that the Veteran was hospitalized at the time of the issuance of the SOC and was in and out of the hospital thereafter and was otherwise not physically capable of handling his affairs due to end-stage cirrhosis of the liver necessitating a transplant.  In that regard, the Board acknowledges private facility records from Christus St. Frances Cabrini Hospital (St. Frances) dated from September 2004 to March 2005 in the claims file that show that the Veteran was in fact hospitalized five times relating to his liver cirrhosis during that time.  A November 21, 2004 discharge summary notes that the Veteran was registered for liver transplantation and was on a waiting list.  A November 28, 2004 record notes that the Veteran had been admitted in a hepatic coma, and that he had just been discharged from the facility four days prior with symptoms including a fever and confusion.  Operative records dated December 31, 2004, January 19, 2005, January 28, 2005, and February 16, 2005 reflect the Veteran was treated with paracentesis.  The last discharge summary in these records reflects that the Veteran was hospitalized from February 22, 2005 to March 2, 2005, which discharge date is after February 7, 2005, the end of the 60-day period from the December 9, 2004 SOC date (cover letter) to file his appeal of the February 2003 rating decision.

The Board acknowledges that there is no record from the private facility of the Veteran's liver transplant, although VA treatment records note the Veteran underwent a liver transplant in March 2005.  See, e.g., February 2013.

Regardless, the Board finds that the above private facility records from St. Frances dated from September 2004 to March 2005, as well as the credible testimony of the Veteran and his daughter, show that the Veteran was most likely physically incapable of filing his substantive appeal by February 7, 2005 (within the 60-day period following the SOC date) and until he filed it in May 2005.  Therefore, in light of Hunt and in the spirit of Bailey and its progeny, the Board finds that equitable tolling of the 60-day period for filing of the Veteran's substantive appeal beyond February 7, 2005 and until the Veteran filed the appeal in May 2005 is warranted.  Thus, the Board finds that the Veteran's claim filed on August 9, 2002, has not yet become final, and that the evidence is in favor of granting entitlement to an earlier effective date of August 9, 2002 for the award of service connection for a depressive disorder with psychosis and schizophrenia.

With regard to whether the Veteran may be entitled to an effective date prior to August 9, 2002, again the Board notes that the Veteran has not asserted that he filed a formal or informal claim prior to that date, and there is no correspondence in the claims file dated prior to August 9, 2002 from the Veteran or any representative relating to any psychiatric condition.

Therefore, in summary, the Board concludes that the earliest possible effective date of service connection for the Veteran's schizoaffective disorder is August 9, 2002, and that the preponderance of the evidence is against the assignment of an effective date priorto.

B.  Right Knee

The primary issue for resolution before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claims of entitlement to service connection for a right knee disorder.  After a review of the evidence of record and as discussed in greater detail below, the Board finds that new and material evidence has been received, and, therefore, the claim is reopened.

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

According to the Court, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

By way of background, a February 2003 rating decision denied the Veteran's claim for service connection for a right knee disorder on the basis that the Veteran's service treatment records were negative for any treatment of any right knee injury (the discussion was only one sentence).  The Veteran did not file a notice of disagreement, and the February 2003 rating decision became final.  In February 2011, the Veteran filed an application to reopen his claim.  An October 2011 rating denied the Veteran's application to reopen his claim on the basis that there was no new and material evidence received relating to an unestablished fact necessary to substantiate the claim, including that the Veteran incurred a right knee injury in service.  The Veteran appealed the October 2011 rating decision herein.  
Of record at the time of the February 2003 rating decision were the Veteran's service treatment records and VA treatment records dated through 1987.  The post-service VA treatment records dated through 1987 did not show any current right knee disorder, and the Veteran's service treatment records were silent as to any right knee complaints.

Since the February 2003 rating decision, evidence associated with the claims file includes, but is not limited to, recent VA treatment records dated through July 2014, which reflect diagnosed right knee osteoarthritis, and radiological reports showing an impression of a surgically absent medial meniscus and a small possible tear of the anterior horn of the lateral meniscus.  See February 2012 (Virtual VA at 160 of 449).   Also, the Veteran testified at the Board hearing that he injured his right knee in service parachute jumping, and cited one particular incident where he landed on an officer because he came under his parachute.  Within one year post-service, the Veteran testified that he received surgical treatment at Opelousas General Hospital for a "chipped kneecap" and some type of tear.

Because new evidence received since the final February 2003 rating decision includes evidence of a current right knee disorder, as well as the Veteran's lay evidence that he injured his right knee in a parachute jump in service and received surgical treatment within one year of his separation from service (based on the presumed credibility of his testimony at the Board hearing), the Board finds that new and material evidence has been received and, therefore, the claim will be reopened.

At this point, however, the Board will not adjudicate the reopened claim, as further development is necessary, as explained in the remand section below.

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an effective date of August 9, 2002, for the award of service connection for a schizoaffective disorder is granted.

As new and material evidence has been received regarding the claim of service connection for a right knee disorder, the claim is reopened; to that extent only, the appeal is granted.


REMAND

The Veteran claims entitlement to service connection for a right knee disorder.  He asserts that he injured his right knee due to performing over 50 or 60 parachute jumps in service.  He testified that on one occasion he landed on an officer.

As an initial matter, the Veteran's DD Form 214 reflects that he is the recipient of a Parachutist Badge, which is certainly indicative of having performed several parachute jumps during his service.

A VA treatment records show, among other things, diagnosed right knee osteoarthritis (see April 2004), and a January 2011 or January 2012 MRI (Virtual VA at p. 160) showed a surgically absent medial meniscus and a small possible tear of the anterior horn of the lateral meniscus.  Therefore, the Veteran clearly has a current right knee disorder.

With regard to his service treatment records, the Board notes that there is no record of treatment for the Veteran's right knee.  The Veteran reported on his substantive appeal, however, that he was treated for his right knee during service at the Army hospital at Fort Polk.  Therefore, the Board finds that this matter should be remanded so that any outstanding inpatient or other hospital treatment records from the Army hospital in Fort Polk dated between 1974 and 1975 may be associated with the claims file.

Post-service, the Veteran testified that he received surgical treatment in 1976 at Opelousas General Hospital for a "chipped knee" or for some sort of tear within one year of his service.  These records, however, have not been associated with the claims file.  Although the Board acknowledges that the Veteran has testified that he requested the records and was told that the facility only maintains the records for a period of 10 years, nevertheless, there is no record of VA ever having requested the records and, therefore, this matter should be remanded so that the RO/AMC may request a copy of any outstanding treatment records from Opelousas General Hospital relating to the Veteran's right knee.

An April 2004 VA treatment record reflects that the Veteran had a fall in October 2003, and that a February 2004 bone scan showed some mild right knee arthritis, albeit the bone scan is missing from the claims file.  An August 2004 VA psychological record reflects the Veteran reported experiencing right knee pain since a jump in service.  More recent VA treatment records reflect that an MRI of the Veteran's right knee was performed around either January 2011 or January 2012 that showed a surgically absent medial meniscus, a small possible tear of the anterior horn of the lateral meniscus, and chondromalacia, which report also has not been associated with the claims file.  See February 2011 (paper), February 2012 (Virtual VA p. 164 and 383).  

In fact, the Board notes that several of the Veteran's VA treatment records are missing from the claims file between October 2003 and January 2012, including but not limited to the above February 2004 bone scan report, and the January 2011 or January 2012 MRI of the Veteran's right knee.  Therefore, the Board finds that a copy of all of the Veteran's VA treatment records dated from October 2003 to January 2012 should be associated with the claims file.

The Veteran has not been provided with a VA examination relating to his claim.  Because there is evidence of a current right knee disorder, the fact that he is the recipient of a Parachutist Badge, and his testimony regarding having made several jumps in service, the Board finds that the low threshold for a VA examination has been met.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, this matter should be remanded so that the Veteran may be afforded a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Request from all appropriate sources copies of any outstanding inpatient or other hospital treatment records from the Army Hospital at Fort Polk dated in 1974 or 1975 relating to the Veteran.

If any of these records are found to be unavailable, this should be specifically noted in the claims file.

2.  Obtain any outstanding private treatment records relating to the Veteran from Opelousas General Hospital dated in 1976 relating to his reported right knee surgery.  To that end, ask the Veteran to provide the requisite Form 21-4142 authorization.

If any of these records are found to be unavailable, this should be specifically noted in the claims file.

3.  Associate with the claims file (paper or electronic) copies of all of the Veteran's VA treatment records dated from October 2003 to February 2012, including copies of the referenced February 2004 bone scan, and a January 2011 or January 2012 MRI of the Veteran's right knee.

4.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate physician to determine the current nature and the etiology of his right knee disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should indicate whether it is "at least as likely as not" (meaning likelihood of at least 50%) that any current right knee disorder had its onset in service, or is otherwise related to service, including the Veteran's conceded history of parachute jumps in service.

If the Veteran's right knee disorder is not found to be related to service, please explain the rationale for such opinion.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

5.  Then, readjudicate the Veteran's claim.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


